DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because it contains the legal phraseology “comprises” and “means”. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, at line 3, recites “separating the first opening of the second opening” but should instead read --separating the first opening from the second opening--.
Claims 2-20 are objected to as they depend from claim 1.
Claim 6, at line 2, recites “the internal face” but should instead read --an internal face-- for proper antecedent basis.
Claim 7, at line 2, recites “the external face” but should instead read --an external face-- for proper antecedent basis.
Claim 9, at line 3, recites “or even stepped” but for clarity should instead read --or stepped--.
Claim 10, at line 6, recites “sealing, the movable cage being” but should instead recite --sealing when the movable cage is-- for grammatical clarity.
Claim 10, at line 6, recites “the closed position” but should instead read --a closed position-- for proper antecedent basis.
Claim 11, at line 2, recites “wherein it comprises” but should instead read --wherein the fluid inlet or fluid outlet case comprises-- for clarity.
Claim 15, at line 2, recites “the internal face” but should instead read --an internal face-- for proper antecedent basis.
Claim 16, at line 2, recites “the external face” but should instead read --an external face-- for proper antecedent basis.
Claim 19, at line 5, recites “the closed position” but should instead read --a closed position-- for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim limitation “biasing means adapted to close the plug” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, there is no disclosure of any structure for the biasing means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes any means operable to supply a biasing force will be considered to meet the limitations of the claim.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Further regarding claim 1, line 2 of the claim recites “a closed hollow body” wherein the body has “a first opening and a second opening leading into the body”. This limitation is indefinite as it appears to contradict itself, i.e. it is unclear how a body can be considered to be closed and also to have openings. For examination purposes the claims are presumed to describe the valve configuration as set forth in the figures wherein a hollow body communicates with the claimed openings.
	Line 6 of claim 1 recites “the axis of the thermostatic actuator”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to mean “an axis” of the actuator.
Regarding claims 2-20, the claims are rejected due to dependence from claim 1.
	Further regarding claim 2, the claim recites “the pressure side” and “the pressure”. There is insufficient antecedent basis for these limitations in the claim. For examination purposes the claim is presumed to recite a configuration as disclosed wherein one of the first and second openings is pressurized when the plug is closed.
	Further regarding claims 8 and 17, the claims each recite an aperture having a “shape dependent of a desired opening law”. This limitations is indefinite as it is unclear what an opening law is or how a shape can depend on such an opening law. For examination purposes the claims are presumed to recite an aperture shaped to achieve a desired flow.
	Further regarding claims 9 and 18, the claims are indefinite as it is unclear what is meant by proportional law, continuously varied law, or stepped flow rate law. For examination purposes the claims are presumed to describe various flow configurations.
	Further regarding claims 10 and 19, the claims each recite “the plunger”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes each recitation of a “plunger” in the claim is presumed to refer to the movable cage.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Auweder (US 2013/0240634).
	As to claim 1, Auweder teaches a thermostatic valve 1 for a fluid circuit of a motor vehicle (paragraph 1), the valve comprising a closed hollow body 2 with a first opening 20 and a second opening 22 leading into the body 2, a plug 30 separating the first opening 20 from the second opening 22, a thermostatic actuator 5 adapted to open the plug 30 and a biasing means 7/9 adapted to close the plug 30, wherein the plug 30 comprises a movable cage 31 adapted to slide relative to a fixed cage 4 according to an axis substantially coincident with an axis of the thermostatic actuator 5 (Figs. 1-6), the fixed cage 4 having an aperture 40, wherein the relative movement of the movable cage 31 relative to the fixed cage allowing selectively sealing or clearing said aperture 40 (Figs. 1-6).
	Auweder does not explicitly teach that the movable cage 31 is made of a plastic material. However, Auweder does teach that it is known to form valve components using plastic materials (paragraphs 12, 34, and 52). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the valve of Auweder such that the movable cage 31 is formed of plastic because it would allow for a relatively inexpensive and durable valve construction. 
	As to claim 3, Auweder teaches the movable cage 31 comprising longitudinal cutouts and the fixed cage 4 comprising a solid surface opposite the cutouts (see annotated figures).  
As to claim 4, Auweder teaches a conduit 21 configured to be connected to the fluid circuit leading to downstream of the actuator 5.
	As to claim 5, Auweder teaches the movable cage 31 having a frustoconical shape.
	As to claim 6, Auweder teaches the movable cage 31 engaged on an internal face of the fixed cage 4 wherein the fixed cage 4 is provided with the aperture 40.
	As to claim 7, Auweder does not explicitly teach the cage 31 engaged on an external face of cage 4 as claimed. However, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same operation as that of Auweder in a manner involving predictable results to one of ordinary skill in the art. Because these two elements were art-recognized equivalents at the time of the invention in those applications where it is immaterial whether an internally or externally mounted element is used, one of ordinary skill would have found it obvious to use an externally mounted movable cage as claimed in order to allow for convenient manufacture.
	As to claim 8, Auweder teaches aperture 40 to allow a flow, and thus the aperture 40 is shaped according to a desired flow.
	As to claim 9, Auweder is silent regarding the specific shape of the aperture 40. However, it would have been an obvious design choice to modify the reference by having a rectangular, triangular, or stepped opening shape as claimed, since the applicant has not disclosed that having a certain solves any stated problem or provides any unexpected result, and it appears that the valve would perform equally well with any aperture shape configuration capable of providing a desired flow.
As to claim 10, Auweder does not explicitly teach sealing means as claimed. However, Official Notice is taken that it is well known in the art to utilize sealing means between valve elements to prevent leaks. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Auweder to utilize sealing means as claimed in order to prevent the valve from allowing undesirable flow due to leakage.
	As to claim 11, Auweder teaches a fluid inlet/outlet case 8a-b comprising the above described thermostatic valve.

Claims 2 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auweder as applied in the claim rejections above, and further in view of Buisson (US 3,593,917).
	As to claim 2, Auweder teaches the movable cage 31 comprising a valve element portion 6 that is disposed, with respect to the fixed cage 4, on a pressure side such that pressure presses the movable cage 31 against the fixed cage 4 (Fig. 1), but does not explicitly teach that the portion 6 is more flexible than the fixed cage 4. However, Buisson teaches that it is known to utilize a flexible valve element in order to ensure sealing (col. 2, lines 55-65). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the movable cage to be more flexible at element 6 than the fixed cage 4 in order to ensure a fluid tight seal of the element 6 against a corresponding valve seat when the valve is closed.
	As to claims 12-20, Auweder, as modified, teaches the limitations of the claims as discussed in the rejections above.

Annotated Figures

    PNG
    media_image1.png
    565
    764
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763